Citation Nr: 0501149	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  99-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for a laceration 
scar of the right middle leg, anterior-medial aspect.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to an effective date prior to December 1, 
2000, for the assignment of a 50 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Chicago, 
Illinois, and St. Louis Missouri, Department of Veterans 
Affairs (VA) Regional Offices (ROs).  In a June 1999 rating 
decision, the Chicago, Illinois RO denied the veteran's claim 
for an increased evaluation for PTSD and a laceration scar of 
the right leg.  The Chicago, Illinois RO also denied the 
veteran's claims for service connection for right and left 
shoulder disabilities.  In a March 2002 rating decision, the 
St. Louis, Missouri RO increased the evaluation for PTSD to 
50 percent effective July 11, 2001.  In a March 2003 rating 
decision, the effective date for the 50 percent rating was 
changed to December 1, 2000.  The veteran has continued to 
appeal, seeking an earlier effective date as well as an 
increased rating for the scar, and entitlement to service 
connection for his bilateral shoulder disability.

In March 2003 a Travel Board hearing was held before G. 
Jivens-McRae, who is the Acting Veterans Law Judge rendering 
a determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing has been associated with the record on 
appeal.


FINDINGS OF FACT

1.  The veteran's scars of the right middle leg measure 10 
centimeter (cm) in length by .5 cm and 2.5 cm by 1.0 cm, with 
no discomfort on palpation and no indication of functional 
loss associated with the scars.

2.  The veteran's current right shoulder disability was not 
present in service, and is not shown to be related to 
service.

3.  A veteran's current left shoulder disability was not 
present in service, and is not shown to be related to 
service.

4.  The veteran filed his current claim seeking an increased 
evaluation for his PTSD on January 21, 1999.

5.  The earliest date at which it is factually ascertainable 
that the veteran's PTSD warranted a disability rating in 
excess of 10 percent is December 1, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's laceration scar of the right middle leg, anterior-
medial aspect are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes (DC) 7804, 7805 (2002); 
38 C.F.R. § § 4.118, DC 7801, 7803, 7804, 7805 (2004),

2.  A right shoulder disability was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).

3.  A left shoulder disability was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).

4.The criteria for assignment of an effective date earlier 
than December 1, 2000, for the award of a 50 percent rating 
for PTSD, are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The Statements of the Case (SOCs) dated in September 1999 and 
June 2001, and the Supplemental Statements of the Case 
(SSOCs) dated in December 1999, February 2003 and June 2004 
advised the veteran of the laws and regulations pertaining to 
his claims.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that his claim 
for an increased rating for his laceration scar of the right 
leg was being denied because there was no evidence 
establishing that his disability met the criteria for a 
higher rating, he was also told that his claim for service 
connection for his bilateral shoulder disability was being 
denied because there was no medical evidence linking his 
shoulder disabilities to service, and he was informed that 
his claim seeking an effective date earlier than December 1, 
2000 for the award of a 50 percent rating for PTSD was being 
denied because there was no earlier date at which it was 
factually ascertainable that his PTSD met the criteria for a 
rating in excess of 10 percent.  The SOCs and SSOCs made it 
clear to the veteran that in order to prevail on his claims, 
he needed to present evidence that his scar disability met 
the criteria for a higher rating, that his bilateral shoulder 
disability was related to service, or that there was a date 
earlier than December 1, 2000 where it was factually 
ascertainable that his PTSD met the criteria for a rating in 
excess of 10 percent.  The RO sent letters dated in April 
2001, February 2002, and March 2004 that informed the veteran 
about the VCAA and that told the veteran what evidence the RO 
would obtain and what he needed to do.  These letters asked 
the veteran to provide any evidence he had.  The RO obtained 
service medical records, VA treatment notes, and provided the 
veteran with several VA examinations.  The veteran has not 
indicated that there is any other evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran filed his 
claims in December 1998 and January 1999.  Thereafter, the 
claims were denied by rating decisions dated in June 1999, 
and June 2001.  The April 2002 rating decision granted an 
increased rating for PTSD to 50 percent effective July 11, 
2001.  The March 2003 rating decision granted a 50 percent 
rating effective December 1, 2000.  The RO's letters related 
to the VCAA and the duty to assist to the veteran were sent 
after the rating decisions.  These notifications were well 
after the various rating decisions.  Only after those rating 
action were promulgated did the AOJ provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App. 112 
(2004).  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  This would be an untoward 
result further delaying a case that has been pending for many 
years.  There is no basis in this case for concluding that 
harmful error occurs simply because the claimant received 
VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See, 38 U.S.C.A. § 6261(b)(2); see also, Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in April 2001, 
February 2002, and March 2004 were not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Increased evaluation for a laceration scar of the right 
middle leg, anterior-medial aspect

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

The veteran was injured in service and service connection was 
granted for his right leg scar by rating decision dated in 
March 1984 and a noncompensable rating was assigned..  In 
December 1998 the veteran filed a claim seeking a compensable 
rating for his scar.

The veteran underwent a VA examination in January 1999.  He 
complained of pain in his right knee and right ankle, but had 
no hypersensitivity or other specific complaints with regard 
to the scars on his right leg.  On examination, the scars 
were noted to be hyperpigmented.  One scar was 5cm by 2cm and 
the other was 14cm by 1cm.  There was no keloid formation, 
ulceration or excessive indentation noted.  The examiner 
noted no hypersensitivity or tenderness in these scars.

None of the VA treatment notes dated from May 1998 to 
December 2002 address the veteran's disability related to his 
right leg scars.  There is no evidence of ongoing treatment 
for these scars.

The veteran was provided a second VA examination in December 
1999.  The veteran complained of pruritis around his scars.  
The examiner noted that one scar was 4.5cm by 1.2cm and the 
other was 16 cm by .9cm.  There was some tenderness over the 
anterior tibia and no tenderness over the anterior-medial 
scar.  There was no adherence and the texture was smooth.  
There was no ulceration or breakdown of skin.  The examiner 
noted no elevation or depression of the scar and no 
underlying tissue loss.  There was no indication of edema, 
inflammation, or keloid formation.  The scar was 
hyperpigmented.  The examiner stated there was no limitation 
of function due to the scars.

The veteran underwent a third VA examination in July 2003.  
The veteran complained of pain and tenderness of his scars as 
well as his right knee and right leg.  The examiner measured 
the scars as 11cm by .05cm and 3cm by .05cm.  On examination, 
the scars were found to be adhered to the tissue.  The scars 
were well healed, and superficial with no elevation, no 
drainage, and no keloid.  There was no muscle atrophy.  The 
examiner noted some hyper and hypopigmentation.  There was no 
edema or inflammation and no induration in inflexibility of 
the skin.  The examiner stated there was no limitation of 
function of the right leg due to the scars.

The veteran was provided his most recent VA examination in 
April 2004.  The  examiner measured the scars as 10 cm by .5 
cm and 2.5 cm by 1 cm.  Palpation of the veteran's scars 
produced no discomfort although the veteran subjectively 
spoke of tenderness prior to the examination.  The examiner 
noted there was no functional deficit associated with the 
scars.

The schedular criteria by which the veteran's scars can be 
rated have changed, effective August 30, 2002, during the 
pendency of the veteran's appeal.  See, 67 FR 49,596 (July 
31, 2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See, 
VAOPGCPREC 7-03 (2003).  Therefore, adjudication of the 
increased rating claim for the laceration scar of the right 
middle leg, anterior-medial aspect must include consideration 
of the old and both sets of new criteria.  It is noted that 
the effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

Under the old rating criteria as well as under the new, scars 
under Diagnostic Code 7805 are rated on the basis of the 
limitation of function of the part affected.  Under 
Diagnostic Code 7804, as in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent rating if they are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DC 7804 (2002).

There is no basis for a compensable rating for the veteran's 
laceration scar of the right middle leg, anterior-medial 
aspect under the old rating criteria.  None of the medical 
evidence suggests any functional limitation of the right leg.  
All the examination reports agree there is no functional 
limitation.  The veteran's scars are noted on all the 
examinations to be superficial.  Similarly, the Board finds 
that the veteran's scars are not tender and painful on 
objective examination.  The veteran has complained of 
tenderness but it is noted by the examiner on only the July 
2003 examination.  The Board finds that the weight of the 
evidence, as represented by the other three VA examinations, 
is that the veteran's scars are not tender and painful on 
objective demonstration.  Therefore a compensable rating is 
not warranted under the old version of the regulations. Id.  
There is no basis for a compensable rating under any other 
regulation under the old version.  There is no eczema, no 
exfoliation, and no ulceration associated with the scar.  
38 C.F.R. § 4.118, DC 7806 (2002).

Under the new rating criteria, a 10 percent rating is 
warranted for a scar, other than head, face or neck, that is 
superficial and does not cause limitation of motion, if it is 
144 square inches or more in size (929 square cm).  38 C.F.R. 
§ 4.118, DC 7802 (2004).  A 10 percent rating is also 
warranted for superficial scars that are painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A scar can also be rating based on limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004).

The Board finds that a compensable rating is not warranted 
under the new rating criteria.  The veteran's scar is not 929 
square centimeters in size.  Even if the entire scar is 
considered a single scar using the largest measurement made 
the scar would be only 16 cm by 2 cm, which is only 32 square 
centimeters.  As noted above, the Board finds that the weight 
of the evidence is that the veteran's scars are not painful 
on examination and there is no indication of limitation of 
function of the right leg. 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7804, 7805 (2004).  There is no eczema or 
dermatitis and no other basis on which to grant a compensable 
rating under the new criteria.

III.  Entitlement to service connection for bilateral 
shoulder disabilities

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaints of, treatment for, or diagnosis of any shoulder 
disability.  The veteran has stated that he was treated for 
bilateral supraspinatous tendinitis while in service.  

The VA treatment notes are mostly silent with respect to the 
shoulder disabilities but a treatment note dated in September 
1999 indicates that the veteran was complaining of pain in 
both shoulders.

The veteran underwent an examination for his shoulders in 
April 2004.  The veteran complained of pain in both 
shoulders.  He reported the pain greater in the right and 
greater when it is cold outside.  The veteran reported a 
diagnosis of a torn rotator cuff about 20 years previously.  
The veteran stated the only treatment he ever had for his 
shoulders was cortisone injections and physical therapy.  The 
examiner noted pain and crepitus of the shoulders on motion 
and some limitation of motion. X-rays of the shoulders were 
normal with no significant arthritic changes noted.  The 
examiner diagnosed the veteran with right shoulder 
impingement syndrome and a left rotator cuff tear.  The 
examiner offered his opinion that a right and left 
supraspinatus tendinitis, if any, in service, did not produce 
the current impingement syndrome and rotator cuff tear.  The 
examiner stated that tendinitis is a self-limiting 
inflammatory process and the veteran's current diagnosis is 
degenerative in nature and not associated with tendinitis.

Based on the above, the Board finds that service connection 
is not warranted for the veteran's bilateral shoulder 
disability.  None of the VA treatment records suggests any 
link to service.  There is no indication of any shoulder 
disability diagnosed or treated in service.  The VA examiner 
reviewed the medical records and examined the veteran and 
offered his opinion that the veteran's current shoulder 
disability was not caused by any tendinitis suffered in 
service.  The Board acknowledges the veteran's belief that 
his bilateral shoulder disability is related to service, but 
as a layperson, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, service connection is not 
warranted for this disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004). 




IV.  Entitlement to an effective date earlier than December 
1, 2000 for a 50 percent rating for PTSD.

The veteran filed a claim on January 21, 1999 seeking an 
increased rating for his PTSD, which was rated as 10 percent 
disabling at that time.  By rating decision dated in April 
2002, the RO granted the veteran's claim for an increase to 
50 percent effective July 11, 2001.  The veteran appealed, 
seeking an earlier effective date.  By rating decision dated 
in March 2003, the RO granted the veteran's claim and 
assigned an effective date of December 1, 2000, for the award 
of a 50 percent rating for PTSD.  The veteran has continued 
to appeal, seeking an earlier date. 

With regard to claims for increase, VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore," unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(2) provides otherwise by stating that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1) 
(2004), except as provided in paragraph (o)(2), the effective 
date is "date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See Harper v. Brown, 
10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2004).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The Court noted that 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim for increase, provided also that 
the claim for increase is received within 1 year after the 
increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than 1 year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

A rating of 10 percent is warranted for PTSD where there is 
occupational and social impairment due to mild and transient 
symptoms, which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication. 38 
C.F.R. § 4.130, DC 9411 (2004).

A higher rating of 30 percent is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss, (such as 
forgetting names, directions recent events).  Id.

A rating of 50 percent is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A higher rating, of 70 percent, requires disability 
reflecting deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The maximum schedular rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran filed his current claim seeking an increased 
evaluation on January 21, 1999.  The effective date for an 
increased rating is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2004).

The veteran underwent a VA examination in May 1999.  He 
complained of difficulty sleeping.  The veteran was not 
working due to injuries from an automobile accident.  He had 
been married 30 years.  On examination, the veteran was 
oriented and had no memory impairment.  The veteran reported 
some depression and some avoidance of closed areas.  The 
veteran indicated he liked to talk to people and meet people 
and sometimes his wife said he was even "too friendly."  
The veteran works around the house during the day and does 
watch TV and visit with other people.  He tries to avoid 
military movies.  The examiner diagnosed the veteran with 
PTSD, chronic and indicated a GAF score of 70, which is 
indicative of some mild symptoms or some difficulty in 
social, occupational, or school functioning but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

The VA treatment notes dated in December 1999 indicate that 
the veteran was complaining of difficulty sleeping, 
nightmares, and thoughts about Vietnam.  He complained of 
feeling isolated.  The notes indicate a Global Assessment of 
Functioning (GAF) score of 70.

The next medical evidence in the claims folder is a VA 
treatment note dated December 1, 2000.  The veteran reported 
difficulty sleeping, and increased isolation.  He reported 
hearing voices and losing interest in daily activities.  The 
staff physician indicated a GAF score of 33, which is 
indicative of some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.

Based on the above evidence, the Board finds that a rating of 
50 percent for PTSD is not warranted prior to December 1, 
2000.  The May 1999 VA examination and December 1999 VA 
treatment notes do not suggest that a 50 percent rating is 
warranted or even a 30 percent rating.  The veteran did 
report some difficulty sleeping, but he was functioning very 
well with activities and friends, and had no impairment of 
memory, or panic attacks.  Both the May 1999 VA examination 
report and the December 1999 VA treatment note indicated a 
GAF score of 70.  The first evidence in the claims folder 
that suggests a higher rating is warranted is the December 1, 
2000 treatment note.  That is the first indication of 
hallucinations, or any substantial loss of functioning, and a 
GAF score of 33.  Since this December 1, 2000 treatment note 
is the first time that the veteran's disability has been 
found to warrant a 50 percent rating, it represents the 
earliest date at which it is factually ascertainable that an 
increased in disability has occurred.  Since this date is 
after the January 21, 1999 date of claim for increase, it is 
the correct effective date for the award of a 50 percent 
rating for PTSD.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400 (o)(2) (2004).






ORDER

Entitlement to a compensable evaluation for a laceration scar 
of the right middle leg, anterior-medial aspect is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to an effective date prior to December 1, 2000, 
for the assignment of a 50 percent rating for post-traumatic 
stress disorder (PTSD) is denied.



	                        
____________________________________________
	G. JIVENS-MCRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


